NO. 07-01-0245-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    APRIL 1, 2002

                         ______________________________


                  CHRISTINA LASHAWN MARTINEZ, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B13655-0002; HONORABLE ED SELF, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Pursuant to a plea of guilty for forgery, on February 23, 2000, appellant Christina

Lashawn Martinez was granted deferred adjudication and placed on community

supervision for two years. On July 10, 2000, the trial court found that appellant had

violated three conditions of her community supervision and adjudicated her guilty of the

original offense. Punishment was assessed at two years confinement, suspended for five
years. Then, on May 7, 2001, pursuant to the State’s motion to revoke community

supervision for numerous violations of the terms and conditions thereof, the trial court

revoked community supervision and imposed a sentence of two years confinement in a

state jail facility. In presenting this appeal, counsel has filed an Anders1 brief in support

of a motion to withdraw. Based upon the rationale expressed herein, we affirm.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San

Antonio 1984, no pet.). Thus, he concludes the appeal is frivolous and without merit. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of her right to review the record and file a pro

se brief if she desired to do so. Appellant did not file a pro se brief. The State did not

favor us with a brief.




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
       When reviewing an order revoking community supervision, the sole question before

this Court is whether the trial court abused its discretion. Jackson v. State, 645 S.W.2d
303, 305 (Tex.Cr.App. 1983). In a revocation proceeding, the State must prove by a

preponderance of the evidence that appellant violated a condition of community

supervision. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Cr.App. 1993). Although one

sufficient ground for revocation supports the trial court’s order, Moore v. State, 605 S.W.2d
924, 926 (Tex.Cr.App. 1980), a plea of true standing alone is sufficient to support the trial

court’s revocation order. Moses v. State, 590 S.W.2d 469, 470 (Tex.Cr.App. 1979).


       At the hearing on the State’s motion to revoke, after appellant was properly

admonished, she voluntarily and knowingly entered a plea of true to some but not all of the

State’s allegations. By written stipulation, she also claimed that all allegations in the

State’s motion to revoke, with the exception of portions of the second and fourth

paragraphs, were true and correct. She admitted committing theft at a K-Mart to be “part

of the crowd, and be – to fit in.” She also confirmed that she tested positive for marihuana

in August 2000, just one month after being placed on community supervision. Based on

the evidence presented, the trial court was within its discretion in revoking appellant’s

community supervision for violations of the terms and conditions thereof.


       Counsel presents four arguable points of error, to wit: (1) whether the evidence is

legally and factually sufficient to establish the elements of “scienter and property” on the

revocation offense; (2) whether the State failed to prove identity during the revocation

                                             3
proceeding; (3) whether appellant’s conviction for forgery was void as the indictment on

its face failed to allege the crime charged; and (4) whether appellant received ineffective

assistance of counsel for the revocation. However, after a discussion of the evidence and

legal authorities, counsel concedes that no reversible error is presented.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel

that the appeal is without merit and is, therefore, frivolous. Currie v. State, 516 S.W.2d
684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.


                                                 Don H. Reavis
                                                   Justice


Do not publish.




                                            4